982 A.2d 1223 (2009)
Bruce JOHNSON, Administrator of the Estate of Thornton Johnson
v.
AMERICAN STANDARD, Amchem Products, Inc., A.W. Chesterton, Inc., Benjamin Foster Co., Brand Insulations, Brown Boveri Corp., Burnham Boiler Corp., Certainteed Corporation, Crane Co., Demming Division, Crane Packing, Crouse-Hinds, Crown Cork & Seal, Inc., Dresser Industries, Inc., Eastern Gunnite Co., Inc., Georgia-Pacific Corporation, Goulds Pumps, Inc., Green Tweed & Company, Inc., Hajoca Plumbing Co., Ingersoll Rand Co., J.H. Refractories Co., Metropolitan Life Insurance, Nosroc Corp., Owens-Illinois, Inc., Pecora Corporation, Riley Stoker Corporation, Union Carbide Corp., Walter B. Gallagher Co., Weil McLain Co., Viacom/Westinghouse Electric Corporation, Bondex International Inc., Cleaver Brooks Co., Durabla, Durametallic Corporation, General Electric Company, Goodyear Tire & Rubber Co., Goodyear Canada, Inc., Hercules Chemical *1224 Co., Herman Goldner Company, IMO Industries, Inc., ITT Corporation Melrath Gasket, Inc., Pars Manufacturing Company, Rite Hose & Packing, Inc., Rockbestos Company, McMaster Carr Supply House.
Petition of Bruce Johnson.
Dorothy Mauger, Executrix of the Estate of Russell Mauger and in her own Right
v.
A.W. Chesterton, Inc., Certainteed Corp., Inc., Crane Co., Crane Packing, Crown Cork & Seal Co., Inc., Durabla Manufacturing Co., Foseco, Inc., Garlock, Inc., Georgia-Pacific Corp., Goodyear Tire & Rubber Co., Goodyear Canada, Inc., Goulds Pumps, Inc., Green Tweed & Co., Inc., Hercules Chemical Co., J.H. Refractories Co., Metropolitan Life Insurance, Nosroc Corp., Pecora Corp., Rapid American Corp., Union Carbide Corp., Viacom/Westinghouse Electric Corporation.
Petition of Dorothy Mauger.
Dolores Stea, Administratrix of the Estate of Joseph Stea and in her own Right
v.
A.W. Chesterton, Inc., Crane Co., Demming Division, Crown Cork & Seal Co., Inc., Foster Wheeler Corp., Inc., Garlock, Inc., General Electric Co., Goulds Pumps, Inc., Green Tweed & Co., Inc., Melrath Gasket, Inc., Metropolitan Life Insurance, Pecora Corporation, Rapid American Corp., Bevco Industries, Weil Mclain Co., Viacom/Westinghouse Electric Corp.
Petition of Dolores Stea.
No. 105 EAL 2009,
No. 106 EAL 2009,
No. 107 EAL 2009
Supreme Court of Pennsylvania.
November 4, 2009.

ORDER
PER CURIAM.
AND NOW, this 4th day of November, 2009, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues. The issue, rephrased for clarity, is:
Whether petitioners have standing to raise constitutional challenges to 15 Pa. C.S. § 1929.1 based upon its alleged violation of the Commerce Clause and Equal Protection Clause.
Justice GREENSPAN did not participate in the consideration or decision of this matter.